Citation Nr: 0409365	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to April 
1963, from May 1963 to April 1966.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination that, 
inter alia, denied the benefits sought on appeal.  A notice 
of disagreement (NOD) as to the issues noted on the title 
page was received in March 2003.  A statement of the case 
(SOC) was issued in April 2003.  A substantive appeal was 
received from the veteran that month.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, based on 
evidence received by the Board in March 2004 (which does not 
relate to any issues currently on appeal), and written 
argument submitted by the veteran's representative in March 
2004, it appears that the veteran may be raising an 
additional claim for a total disability rating based on 
individual unemployability (TDIU) and/or entitlement to an 
increased evaluation for his service-connected diabetes 
mellitus, although this is not clear.  In an April 2003 
rating action, the RO awarded a 20 percent rating for 
diabetes mellitus, from March 15, 2003.  The veteran did not 
appeal this decision.  As the RO has not adjudicated either 
the veteran's entitlement to a TDIU, or a claim for a rating 
in excess of 20 percent for diabetes mellitus, these matters 
are not properly before the Board, and are referred to the RO 
for appropriate action.  


REMAND

In written argument submitted by the veteran's representative 
in March 2004, VA examination was requested.  Considering 
such request in light of the record, the Board finds that the 
medical evidence of record is not sufficient to decide the 
claims on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  

The basis for the RO's denial of service connection for 
hypertension as secondary to diabetes mellitus was a finding 
that hypertension pre-existed diabetes.  However, in a May 
2003 private medical record, the veteran's doctor appears to 
indicate that hypertension is a "secondary" condition to 
diabetes.  Hence, the etiology of hypertension remains 
unclear.  As to the veteran's claim for service connection 
for hearing loss and tinnitus, the Board notes that the 
veteran contends that he had significant noise exposure 
during service.  However, the record does not sufficiently 
establish whether the veteran, in fact, suffers from either 
of the claimed disabilities, and, if so, whether any such 
disability is the result of in-service injury (to include 
noise exposure) or disease.  

Hence, the Board finds that the veteran should undergo 
examinations to obtain medical information needed to resolve 
each claim on appeal.  The veteran is hereby notified that 
failure to report to any scheduled examination(s), without 
good cause, may well result in a denial of the claim(s).  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo cardiovascular 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from hypertension.  If 
so, the examiner should also opine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any disability (a) is 
the result of injury or disease incurred 
or aggravated during active service, (b) 
was manifest to a compensable degree 
within year of service discharge, or (c) 
was caused or is aggravated by service-
connected disability (specifically, 
diabetes mellitus).  In rendering the 
requested opinions, the examiner should 
specifically consider and discuss the 
March 2003 medical opinion of "J.J.K." 
O.D.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

4.  The RO should also arrange for the 
veteran to undergo an appropriate VA 
examination by an otolaryngologist (ear, 
nose and throat specialist) to obtain 
information as to the current nature and 
likely etiology of any current bilateral 
hearing loss disability and/or tinnitus.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  The veteran should undergo 
audiometric testing, to include speech 
discrimination results. 

For each ear, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e. an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent.)

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran current 
suffers from hearing loss disability of 
either ear and/or tinnitus.  With respect 
to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is the result of injury (to 
include alleged noise exposure) or 
disease incurred or aggravated during 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims in light 
of all pertinent evidence and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




